Order entered on July 21, 1961, granting in part plaintiff’s motion to settle the interrogatories proposed by defendant, in an action to recover on drafts issued in foreign exchange, unanimously modified, on the law and in the exercise of discretion, without costs to either party, to allow proposed interrogatories as originally enumerated, 68 to 72, inclusive, such interrogatories to be included in a supplemental commission to be directed, and the order is otherwise affirmed. The proposed interrogatories restored relate to the affirmative defense of lack of authority in the Venezuelan agent of defendant and therefore, regardless of *467the legality of the transaction, constitute pertinent inquiry. On the other hand, the other interrogatories with respect to which the order of Special Term is affirmed are not pertinent to the defenses of illegality or lack of authority contained in defendant’s answer, or are merely cumulative of interrogatories -allowed by Special Term. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, Stevens and Eager, JJ.